Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 04/21/2022. As directed, claims 1-14, 18 and 20 were amended. Accordingly, claims 1-20 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 18, and 20, Examiner deems a computer-implemented method for generating a vehicle report for a vehicle, comprising: obtaining static vehicular data for the vehicle; obtaining dynamic vehicular data for the vehicle; obtaining environmental data associated with the vehicle; computing a maintenance score from a summation of a number of parameter based calculations, each of the parameter based calculations utilizing a function that is specific to a particular parameter of the number of parameters based on the static vehicular data, dynamic vehicular data, and environmental data; obtaining a maintenance procedure for the vehicle, the maintenance procedure having a static recommendation point for performing the maintenance procedure, the static recommendation point including at least one of a fixed time interval or a fixed interval of elapsed vehicle miles; adjusting an interval associated with the maintenance procedure based on the maintenance score; and providing the adjusted interval in the vehicle report to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a maintenance recommendation method based on computing a maintenance score from a summation of a number of parameter based calculations, each of the parameter based calculations utilizing a function that is specific to a particular parameter of the number of parameters based on the static vehicular data, dynamic vehicular data, and environmental data. 
Kanbe et al. (US PGPub. No. 2020/0013237) is deemed the closest prior art of record and teaches a maintenance notification system that estimates a state of a target vehicle on a basis of at least one of status information and drive history information of the target vehicle; estimates a tendency of maintenance by a user on a basis of the status information of the target vehicle; selects index information to be used for identifying a timing for maintenance of the target vehicle on a basis of at least one of the status information and the drive history information of the target vehicle, and identifies the timing for maintenance of the target vehicle and a content using the estimated state, the estimated tendency of maintenance by the user, and the selected index information; and provides a notification relating to the maintenance on a basis of the timing for the maintenance and the content. Kanbe appears to be silent, however, on the system further computing a maintenance score based on a summation of a number of parameter based calculations, each of the parameter based calculations utilizing a function that is specific to a particular parameter of the number of parameters based on the static vehicular data, dynamic vehicular data, and environmental data. 
Claim(s) 2-17 and 19 depend(s) from claim(s) 1 and 18, (respectively,) and is/are deemed allowable at least by virtue of their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached Thursday-Friday 9:30am-8:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669